Citation Nr: 1225137	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of VA medical treatment for a degenerative disc disease of the cervical spine.  


ATTORNEY FOR THE BOARD

John Francis, Counsel










INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Board remanded the appeal for further development.  


FINDING OF FACT

The Veteran did not incur an additional cervical spine disability beyond the normal progress of the disease as a result of VA medical care or a delay in diagnosis or treatment for cervical spine myelopathy and cord compression.


CONCLUSION OF LAW

The criteria for the receipt of compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In December 2006, the RO provided notice that met the requirements. The notice provided the criteria to substantiate a claim for benefits under the provisions of 38 U.S.C.A. § 1151 and provided the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained VA treatment records and medical opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In February 2012, the Veteran submitted additional correspondence that was not addressed in the most recent supplemental statement of the case and prior to certification of the appeal to the Board.  After review, the Board concludes that the Veteran recounted symptoms, events and contentions regarding the history of cervical spine disease and VA treatment that are cumulative of evidence already of record.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 19.37 (a) (2011).  

The Veteran served as a U.S. Army vehicle mechanic in artillery units.  He contends that a cervical spine disability was incurred or aggravated because VA clinicians failed to properly evaluate his symptoms and initiate timely treatment.  Further, he contended that after surgery, his symptoms became more severe because of VA treatment.  

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.   An additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.   

In an October 1997 statement, the Veteran noted that he had informed clinicians at his local VA Medical Center (VAMC) of recurrent symptoms of chest pain and vomiting in 1982.  He noted that the clinicians performed electrocardiograms and attributed the symptoms to nervousness and stomach upset.  He noted that in the early 1990s he reported symptoms of lower leg and buttock numbness that the clinicians attributed to arthritis, smoking, and a vitamin deficiency.  He further reported that in December 1995 he experienced left arm numbness and blurred vision.  He noted that clinicians diagnosed a vascular deficit and also obtained imaging studies of spinal stenosis.

VA outpatient treatment records from 1975 to 1994 showed periodic treatment for psychiatric disorders, chest pain, shortness of breath, and digestive upset.  The Veteran was prescribed medication and on-going care for the mental health symptoms.  Diagnostic examination and testing showed no cardiovascular or pulmonary disorders.  A 1993 colonoscopy showed some diverticulitis.  The records suggest that the Veteran was also prescribed medication for hypertension although there are no entries of a clear diagnosis and treatment

The claims file shows that the Veteran experienced recurring symptoms of dizziness, headache, double vision, and lower extremity weakness and numbness starting in December 1994.  A VA examiner ordered diagnostic testing to investigate possible subclavian steal syndrome.  In January 1996, a university neurologist referred to computed tomography and electrodiagnostic studies that showed an old lacunar infarction near the left caudate nucleus but no significant carotid disease or evidence of cervical radiculopathy.   In December 1996, the Veteran's symptoms became more severe and included falls and fecal incontinence.  In January 1997, a magnetic resonance image confirmed lumbar spinal stenosis and coronary angiograms showed some arterial stenosis.  After further clinical investigation, the Veteran underwent vascular surgery on two occasions and a lumbar laminectomy in 1997, all performed at a private university hospital.   Discharge summaries are silent for any cervical spine symptoms or diagnoses.  In February 1997, the Veteran was briefly hospitalized at the local VAMC for an episode of dizziness.  A computed tomography scan ruled out a cerebrovascular accident.  The attending physician attributed the symptoms to a reaction to medication for hypertension.  In October 1997, following lumbar spine surgery, a clinician noted that the Veteran was able to "walk as far as he wants."  In a December 1997 letter, the Veteran's attending physician at the university hospital noted that the Veteran's dizziness and hand numbness was not related to an arterial insufficiency but may have been related to angina.  

The Veteran continued to report dizziness and left ear to arm numbness in February 1998.  A December 1998 VA X-ray showed some degenerative disc disease of the cervical spine with foraminal narrowing at two levels.  In February 1999, an electromyogram at a private university hospital showed indications of old chronic cervical myopathies.  Private and VA clinicians pursued treatment of the persistent symptoms primarily as vascular disorders.  In October 1999, the Veteran and his spouse provided testimony before the Board regarding claims under 38 U.S.C.A. § 1151 associated with VA treatment for the vascular and lumbar spine disabilities.  
He stated that he continued to experience dizziness and left arm numbness, weakness, and an inability to raise his arm above the shoulder level.  

In February 2000, another university physician commented on the numbness and recommended additional angiograms and a neurologic consultation, but the Veteran declined until he resolved complaints regarding VA medical care.  In a March 2001 statement, the Veteran attributed his dizziness to over-medication prescribed by VA physicians.  In an October 2002 letter, the Veteran noted his belief that his left arm dysfunction was related to a lack of blood flow.  

In May 2005, a VA primary care physician noted that the Veteran was wheelchair -bound and unsteady on his feet.  Noting the previous vascular problems and possible stroke, the physician offered to obtain a computed tomography scan and carotid study if the symptoms became more severe.  

In July 2005, the Veteran's primary care physician noted the Veteran's reports of increased unsteadiness and more frequent falls.  The physician ordered a computed tomography scan of the head.  Although the facility's machine was inoperative that day, the physician advised the Veteran to return the next day or be referred to the university hospital.  The family preferred to return home.  

Later in July 2005, the Veteran sought VA urgent care because of increased lower extremity weakness, poor balance, multiple falls, arm and leg numbness, and loss of hand dexterity.  The Veteran reported that he experienced neck pain for the previous year, severe shoulder pain in the previous two weeks, bilateral thumb numbness, and a recurrence of fecal incontinence in the previous two days.  The Veteran was wheelchair bound and unable to manipulate eating utensils.  The emergency room physician noted that the falls and leg weakness were likely caused by spinal stenosis but that some symptoms may be associated with an early stage stroke.  The physician advised an examination by a neurologist, a carotid ultrasound test, an electromyogram, and physical therapy.  The next day, the VA primary care physician arranged for an early appointment with a neurosurgeon at the Pittsburgh VAMC.  Telephone call records showed that the Veteran continued to experience frequent falls and difficulty dressing, eating, and toileting because of hand numbness.  A VA nurse noted that the inability to perform the activities of daily living was a definite change in the Veteran's status and urged the Veteran and his spouse to visit the emergency room for examination and testing.  The Veteran and his spouse agreed to appear for testing but refused to have the Veteran re-examined by the emergency room physician because they felt that admission to the hospital and immediate treatment was warranted.  The next day, a VA representative noted in a telephone call record that the Veteran's spouse had expected him to be admitted for treatment.  The representative arranged for a home health visit and equipment to assist in transfers and toileting and advised the spouse to bring the Veteran to the VAMC if his extremities continued to be swollen, red, or warm.  Also by telephone, a VA nurse urged the Veteran to return to the VAMC for treatment.  

Early in August 2005, the Veteran was examined by a VA neurologist at another VAMC who noted the extremity weakness and numbness and previous imaging studies of the lumbar spine stenosis and evidence of a previous stroke.  However, there were no old imaging studies of the cervical spine.  New studies were obtained that showed stenosis at C3-7.  The neurologist noted the recent onset of fecal incontinence, diagnosed central cord syndrome and rapidly worsening cervical myelopathy, and admitted the Veteran for further imaging and possible urgent decompression of the spinal cord.  The next day, the Veteran underwent C3-7 decompression laminectomy.  The attending surgeon noted that there were no complications and some post-operative improvement including a cessation of fecal incontinence but that the Veteran remained decompensated with some difficulty in use of the extremities.  Veteran was transferred to his local VAMC ten days after surgery and continued inpatient post-operative therapy.  

In correspondence in July and September 2005, a VA chief of orthopedics at a third VAMC commented on the timing of diagnosis and treatment for the vascular and lumbar spine disorders.  The physician noted that spinal stenosis is a chronic degenerative process with an unknown cause and unpredictable course which is not influenced by any known clinical management.  

In an April 2006 statement, the Veteran noted that he had been experiencing imbalance and recurrent falls for two to three years prior to 2005 when the symptoms became more severe.  Although VA previously diagnosed spinal stenosis, the Veteran noted that VA had not examined or diagnosed his cervical spine stenosis.  He noted that he began using a walker and wheelchair and had leg and arm numbness when he sought treatment at a VA emergency room in July 2005 but was diagnosed only with diabetes related peripheral neuropathy and received only an injection for shoulder pain and advice to have physical therapy.  He noted that he finally received imaging studies and surgery of the cervical spine on an urgent basis at another VAMC in August 2005 and that the delay caused irreversible spinal cord damage.   In December 2006 and June 2007 statements, the Veteran noted that he had no feeling in his hands and feet and was unable to hold a cup in one hand, comb his hair, turn over in bed, and drive an automobile.  In April 2007, the Veteran began rehabilitation in a VA spinal cord injury clinic.  

In June 2007, a VA orthopedic surgeon at a fourth VAMC noted a review of the claims file including the 1999 university nerve conduction study and the 2005 acute symptoms and VA cervical surgery.  The surgeon concluded without explanation that the Veterans dizziness and upper extremity numbness and loss of hand function was not proximately caused by VA medical care and that the urgent care provided to the Veteran in July and August 2005 was appropriate and did not reflect carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA.  The physician did not provide a detailed rationale.  

In July 2007, the RO denied compensation under 38 U.S.C.A. § 1151 based in part on this opinion.  The Veteran expressed timely disagreement.  In January 2011, the Board remanded the appeal to obtain current VA treatment records and an additional opinion.  The additional records were obtained.  The Board requested an opinion from an orthopedic physician.  An opinion was obtained from a neurosurgeon that noted a review of the entire history and adequately addressed the Board's specific inquiries.  The Board concludes that this specialist was appropriately qualified and that there has been substantial compliance with the remand instructions. 

In March 2011, a VA staff neurosurgeon at a fifth VAMC noted a review of the claims file.  The neurosurgeon concluded that there was no unwarranted delay in the treatment and surgical intervention for the Veteran's cervical myelopathy.  The surgeon noted that the Veteran had symptoms of numbness and weakness of the extremities related to the vascular disorder and surgery in 1997 which are often confused with myelopathy.  The Veteran also had lumbar spinal stenosis and surgery in 1997 for weakness claudication and sensory symptoms of the legs.  The surgeon noted that many of the Veteran's symptoms up to 2005 were in common with the vascular and lumbar spine disorders and with coronary artery disease and chronic obstructive pulmonary disease.  Although the 1998 cervical X-ray and 1999 electromyography identified some cervical disease, there was no indication of cord compression until the increase in symptoms in July 2005 that included fecal incontinence, shoulder pain, and inability to perform daily activities with the hands.  The surgeon concluded that the diagnosis and course of treatment was not delayed, that the Veteran's symptoms improved after the August 2005 surgery, and that the Veteran's post surgical symptoms were reasonably foreseeable after that type of surgery.  The surgeon concluded that there was no additional disability caused by delays in treatment.  

VA outpatient treatment records through March 2011 do not show additional degradation of the Veteran's cervical or extremity symptoms.  The records do not address the Veteran's continued use of walkers or electric wheelchairs or vehicle operations but do note that the Veteran is able to perform some exercises on a home weight machine.  In September 2011, a private physician at the university medical center noted that the Veteran's hand and arm function significantly improved after the August 2005 surgery but that he continued to have myelopathic signs.  A recent magnetic resonance image showed stenosis above and below the previous laminectomy site with some cord signal changes.  The physician advised that the Veteran seek additional treatment and possibly a revision laminectomy if the symptoms significantly worsened.  The physician did not note that any part of the course of treatment at VA or his own university facilities were improper or caused an aggravation of the spinal disease.  

The Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability due to cervical stenosis and the residuals of a cervical laminectomy under is not warranted because neither specific VA inpatient or outpatient treatment nor the contended delays in diagnosis and treatment caused an additional spinal disability or adversely influenced the natural progress of the disease.  Further, there is no competent and credible evidence that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.

The Board concludes that the Veteran's and his spouse's reports of his observable symptoms of imbalance, falls, and inability to walk, grip objects, and perform activities of dressing, toileting, and grooming throughout the period covered by the appeal are competent and credible as they are observable and were not challenged by clinicians at two VA facilities and at the university facility.  The Board acknowledges the Veteran's frustration with the nature and speed of his care from 1997 to 2005 and particularly the two weeks prior to his August 2005 surgery.  However, whether a delay in diagnosis and treatment for cervical spine cord compression occurred and caused an additional disability beyond the normal progression of his disease is a complex matter requiring medical expertise.  VA has obtained three relevant medical opinions from qualified physicians at VA medical centers other than those that provided the Veteran's local treatment and the 2005 laminectomy.  

The Board concludes that there is no credible medical evidence that any VA or private treatment caused cervical myelopathy or stenosis.  The Board places probative weight on the opinion of the VA physician in 2005 who reported that cervical stenosis is a long developing degenerative process.  Records show that the Veteran's symptoms of dizziness and lower extremity weakness first manifested in 1994 and were attributed to the vascular disorder and possible residuals of a stroke.  University studies showed no cervical disorders in January 1996.  It was not until December 1996 when there was a significant increase in lower extremity symptoms of falls and incontinence that additional imaging studies were obtained showing lumbar spine stenosis.   That same year, the Veteran underwent lumbar spine and vascular surgery.  The Veteran was first diagnosed with cervical myelopathy in imaging in December 1998 and in an electromyogram in February 1999 prior to any VA treatment of the cervical spine.  There is no credible lay or medical evidence that the onset of spinal stenosis was caused by any medical procedure or course of treatment.  

The Board concludes that the Veteran did not incur an additional disability as a result of VA medical care.  The VA outpatient records show that the Veteran was enrolled for primary care at his local VAMC and that he was advised to undergo periodic vascular and neurologic testing by a private university physician in 2000 and by his VA primary care physician in May 2005 when he sought treatment for increasing instability and arm and hand numbness.  There is no credible medical evidence of any VA treatment that caused the gradual worsening of cervical stenosis that ultimately degraded to cord compression.  Following VA surgical intervention in August 2005, the attending surgeon noted that there were no complications from the cervical laminectomy, that the Veteran's symptoms and function were improved but not been completely eliminated, and that the Veteran made some progress as a result of physical therapy.   In March 2011, a VA neurosurgeon noted that the Veteran's post-surgical symptoms were reasonably foreseeable and did not represent an additional disability.  In September 2011, a private physician noted significant but not complete improvement.  Although he continued to use walkers and a wheelchair for mobility, the Veteran was able to perform therapy exercises on a home weight machine.  The physician also noted the normal progression of the stenosis to areas adjacent to the laminectomy. 

Finally, the Board concludes that delays, if any, in medical intervention for worsening cervical stenosis or cord compression did not cause an increase in disability beyond the progress of the disease.  There is evidence both for and against whether the course of VA medical care was inappropriately delayed.  After the 1997 surgery, the Veteran continued to experience dizziness and arm and hand numbness.  Both university and VA physicians considered the symptoms related to the vascular disease.  This is consistent with the opinion of the VA neurosurgeon in 2011 who noted that symptoms of vascular and spinal disease could be in common.  The Veteran was first diagnosed with cervical myelopathy in imaging in December 1998 and an electromyogram in February 1999 but intervention was not proposed by any clinicians or sought by the Veteran at that time.  Although university clinicians recommended additional testing in 2000, the Veteran declined because of dissatisfaction with VA medical care.   

The Veteran reported that he had been experiencing imbalance and falls for three years.  However, the VA primary care physician first noted that the Veteran's family was seeking examination and treatment for unsteadiness in May 2005 and offered additional testing.  It is not clear why testing was not performed over the next two months.  In July 2005, the Veteran returned to the primary care clinic with a significant increase in dysfunction including shoulder pain, fecal incontinence, and incapacity to perform several activities of daily living.  Even though the facility's imaging equipment was not working that day, the physician offered testing the next day or a referral to a private provider but the Veteran declined.   A VA emergency care physician did not admit the Veteran immediately for tests, but the next day, primary care representatives encouraged the Veteran to return to the clinic for testing and arranged for an early neurologic examination at a more capable VAMC which led to immediate corrective surgery.  

The Board acknowledges the Veteran's sincerely held belief that VA examination, testing, and surgical intervention should have been provided earlier than August 2005.  The imaging and testing performed in early August showed that the intervention was necessary.  However, the Veteran contributed to delays on several occasions by declining to undergo testing or repeat examination because of his ongoing dissatisfaction with VA care.  The Board places probative weight on the Veteran's difficulty with managing the degraded mobility and dysfunction reported in May and July as it is consistent with the conclusions of the primary care staff.  The Board acknowledges that the emergency room physician's less severe assessment was not consistent with that assessed by the primary care staff or later by the neurologist prior to surgery.  Nevertheless, the Board places greatest probative weight on the opinion of the VA neurosurgeon in March 2011 who reviewed the entire history including the Veteran's contentions and concluded that there was no unwarranted delay.  The physician noted that the symptoms overlapped with lower spine and vascular disease and did not become significantly more severe until mid-July 2005 when surgical intervention was warranted.  The surgery was not performed for several weeks, and the Veteran and his family struggled to deal with the additional daily activity dysfunction.  However, there is no credible medical evidence that any delay, even if inappropriate, caused an additional disability or that the delay was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance in providing the course of treatment .  

The Board concludes that an additional cervical spine disability was not incurred, and in any event, was not caused or aggravated by VA hospital care, medical or surgical treatment, or examination.  Further, there is no credible medical evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  The progression of the cervical myelopathy and stenosis was reasonably foreseeable.  Therefore, compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  
   

ORDER

Service connection under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical spine is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


